            Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FREDERICK W. HOPKINS, M.D., M.P.H                                                    PLAINTIFF

v.                               Case No. 4:17-cv-00404-KGB

LARRY JEGLEY, Prosecuting Attorney for
Pulaski County, et al.                                                          DEFENDANTS


                                             ORDER

       Before the Court is plaintiff Frederick W. Hopkins, M.D., M.P.H., and proposed plaintiff

Little Rock Family Planning Services’ (“LRFP”) (“Proposed Plaintiffs”) motion for expedited

leave to file a first amended complaint (Dkt. No. 65). Proposed Plaintiffs filed their motion on

December 18, 2020, and the Court ordered an expedited response (Dkt. Nos. 65, 67). Defendants

Larry Jegley, Prosecuting Attorney for Pulaski County; Steven L. Cathey, M.D., Chair of the

Arkansas State Medical Board; and Robert Breving, Jr., M.D.; Bob Cogburn, M.D.; William F.

Dudding, M.D.; Omar T. Atiq, M.D.; Veryl D. Hodges, D.O.; Marie Holder, Larry D. Lovell;

William L. Rutledge, M.D.; John H. Scribner, M.D.; Sylvia D. Simon, M.D.; David L. Staggs,

M.D.; and John B. Weiss, M.D., as officers and members of the Arkansas State Medical Board in

their official capacities (“Defendants”) have responded in opposition to the motion (Dkt. No. 72).

For the reasons set forth below, the Court grants the motion (Dkt. No. 65).

       I.       Background

       Dr. Hopkins filed this suit in 2017 pursuant to 42 U.S.C. § 1983 challenging the

constitutionality of four acts of the 91st Arkansas General Assembly of 2017 that regulate abortion.

The complaint challenges: Act 45 (Ark. Code Ann. §§ 20-16-1801 to 1807) (“D&E Mandate”),

Act 733 (Ark. Code Ann. §§ 20-16-1901 to 1910) (“Medical Records Mandate”), Act 1018 (Ark.
         Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 2 of 7




Code Ann. § 20-16-108(a)(1)) (“Local Disclosure Mandate”), and Act 603 (Ark. Code Ann. §§

20-17-801 to 802) (“Tissue Disposal Mandate”).

       In the operative complaint, Dr. Hopkins raises 12 claims for which he seeks both

declaratory and injunctive relief (Dkt. No. 1). In Counts I and II, Dr. Hopkins alleges the D&E

Mandate violates due process by imposing an undue burden on his patients’ rights to liberty and

privacy and by violating his patients’ rights to bodily integrity. In Counts III through V, Dr.

Hopkins alleges the Medical Records Mandate violates due process by imposing an undue burden

on his patients’ rights to liberty and privacy, by imposing unconstitutionally vague requirements,

and by invading his patients’ right to informational privacy. In Counts VI through IX, Dr. Hopkins

alleges the Local Disclosure Mandate violates due process by imposing an undue burden on his

patients’ rights to liberty and privacy, by violating his patients’ rights to bodily integrity and

informational privacy, and by imposing unconstitutionally vague requirements. In Counts X

through XII, Dr. Hopkins alleges the Tissue Disposal Mandate violates due process by imposing

an undue burden on his patients’ rights to liberty and privacy, by imposing unconstitutionally

vague requirements, and by violating his patients’ rights to bodily integrity (Dkt. No. 1, ¶¶ 127-

150). Defendants moved to dismiss the complaint and responded to the motion for preliminary

injunction and motion for temporary restraining order (Dkt. Nos. 21, 23).

       On July 28, 2017, the Court granted Dr. Hopkins’s motion for preliminary injunction and

enjoined Defendants from enforcing the requirements of the challenged statutes (Dkt. No. 35).

Defendants appealed (Dkt. No. 38). A panel of the Eighth Circuit Court of Appeals heard oral

argument in December 2018. In 2019, the Court requested that the parties file supplemental

briefing on the effect of the case, if any, of the United States Supreme Court’s ruling in Box v.

Planned Parenthood of Indiana & Kentucky, Inc., 139 S. Ct. 1780 (2019). The panel later sua



                                                2
           Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 3 of 7




sponte held the appeal in abeyance pending the Supreme Court’s decision in June Medical Services

L.L.C. v. Russo, 140 S. Ct. 2103 (2020). On August 7, 2020, the Eighth Circuit vacated the

preliminary injunction and remanded the case to this Court to consider the Arkansas statutes in the

light of intervening decisions by the United States Supreme Court in June Medical and Box.

Hopkins v. Jegley, 968 F.3d 912, 914-15 (8th Cir. 2020). Dr. Hopkins petitioned for rehearing by

the panel and rehearing en banc. The Eighth Circuit denied the petition on December 15, 2020,

more than three years after this Court granted Dr. Hopkins’s motion for preliminary injunction

(Dkt. No. 52).

       In anticipation of further litigation in this Court, Proposed Plaintiffs filed a motion pursuant

to Federal Rule of Civil Procedure 15(a) seeking leave to file a first amended complaint and

supporting brief (Dkt. Nos. 65, 66). Proposed Plaintiffs assert the first amended complaint

contains “three core differences” from the operative complaint (Dkt. No. 66, at 6). The first

amended complaint: (1) adds LRFP as a plaintiff; (2) adds as Defendants in their official capacities

the secretary of the Arkansas Department of Health (“ADH”) and the members of the Arkansas

Board of Health (the “Board of Health”), which oversees LRFP;1 and (3) updates certain details to

reflect the current facts and circumstances relating to abortion care in Arkansas (Dkt. No. 66, at 2,

6).

       II.       Analysis

                 A.    Motion To Amend

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party may amend a pleading once

as a matter of course within 21 days after serving it or within 21 days after service of the responsive



       1
           The first amended complaint also replaces certain defendants sued in their official
capacities with their respective successors in office. The successors became defendants in this
case when they took office. See Fed. R. Civ. P. 25(d).
                                                  3
          Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 4 of 7




pleading or a motion under Rule 12(b), (e), or (f). After the 21-day period expires, “a party may

amend its pleadings only with the opposing party’s written consent or the court’s leave.” Fed. R.

Civ. P. 15(a)(2). The Court should give leave freely when justice so requires, but “plaintiffs do

not have an absolute or automatic right to amend.” Sorace v. United States, 788 F.3d 758, 767

(8th Cir. 2015) (quoting Fairview Health Sys., 413 F.3d at 749 (citing Meehan v. United

Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002)).

       “[D]enial of leave to amend pleadings is appropriate only in those limited circumstances

in which undue delay, bad faith on the part of the moving party, futility of the amendment, or

unfair prejudice to the non-moving party can be demonstrated.” Hillesheim v. Myron's Cards &

Gifts, Inc., 897 F.3d 953, 955 (8th Cir. 2018) (quoting Roberson v. Hayti Police Dep’t, 241 F.3d

992, 995 (8th Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). “A district court’s

denial of leave to amend a complaint may be justified if the amendment would be futile.” Geier

v. Missouri Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013).

       Proposed Plaintiffs argue that the proposed first amended complaint is updated to reflect

the current state of abortion care in Arkansas but relies on the same facts or facts similar to those

Dr. Hopkins has already presented to the Court. In the first amended complaint, the Proposed

Plaintiffs continue to allege the four challenged Arkansas statutes violate the constitutional rights

of their patients, they bring the same 12 counts alleged in the operative complaint, and they seek

the same relief as the relief sought in the operative complaint (Dkt. No. 65-1, at 30-35).

       Proposed Plaintiffs assert that, if the challenged Arkansas statutes are enforced, “LRFP

will be forced to cease all abortion care or risk severe penalties.” (Id.). They contend that, because

they serve the same patients and face similar risks should the challenged statutes take effect,

permitting LRFP to join the litigation as a co-plaintiff would “ensure completeness,” would allow



                                                  4
          Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 5 of 7




them to “bring a full set of available claims in the same action based on the most up-to-date

information relevant to those claims, would prevent unnecessary duplication and [would] conserve

judicial resources.” (Dkt. No. 66, at 7).

       Defendants argue that the “Eighth Circuit authorized this Court only to apply June Medical

and Box to the existing preliminary-injunction record and not to conduct any other proceedings.”

(Dkt. No. 72 at 3). Defendants contend that the “limited mandate does not authorize this Court to

reopen the 2017 preliminary-injunction record,” and should not allow “Hopkins to introduce new

evidence or seek any new relief – let alone allow him leave to amend, which would dramatically

change his complaint to fill obvious standing and evidentiary gaps.” (Id.). Although defendants

take this position in their filings, defendants represented at a hearing on the motion that the Court

retained jurisdiction throughout the pendency of the appeal at the Eighth Circuit to permit such an

amendment.

       Defendants point to MidAmerican Energy Company, to support their position that

permitting an amended complaint would fall outside the Eighth Circuit’s narrow mandate (Dkt.

No. 72, at 5). 286 F.3d 483 (8th Cir. 2002). In re MidAmerican Energy involved a contract dispute

in which the plaintiff claimed that certain payments that the defendant had been making were in

fact required under the contract and the defendant counterclaimed to recover its prior payments.

In the first appeal from the district court’s entry of summary judgment on a claim seeking a

declaratory judgment regarding the contract, the Eighth Circuit ruled that the agreement did not

obligate the defendant to make such payments, but the court left unresolved the defendant's

counterclaims regarding whether it could recover the payments it already had made. Id. at 485. On

remand, the plaintiff sought leave to file a second amended complaint adding claims cast in terms

of contract modification, quantum meruit/unjust enrichment, promissory estoppel, and contract



                                                 5
          Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 6 of 7




reformation. The Eighth Circuit found that the claims raised in the second amended complaint

simply recast the plaintiff’s previous allegations based on contract and thus “all devolve into

exactly the same claim that was before.” Id. at 487. Because the Eighth Circuit had ruled in the

first appeal that the defendant “had no obligation under contract or any other separate agreement,

equitable or otherwise, to make” certain payments, the plaintiff was now “foreclosed from

amending its complaint to include new theories of recovery on these issues.” Id. at 487.

       This case is distinguishable on its facts from In re Midamerican Energy Company. Here,

this Court never entered summary judgment; it entered a preliminary injunction. Dr. Hopkins does

not seek leave to amend to add new claims or new forms of relief that were foreclosed by the

Eighth Circuit’s order. The Eighth Circuit did not foreclose relief on any of Dr. Hopkins’s claims

but remanded for this Court to consider the claims in the light of recent rulings of the United States

Supreme Court.

       The Court finds that adding LRFP, with whom Dr. Hopkins is associated and shares

patients, will not cause undue delay or prejudice Defendants and will avoid multiple lawsuits

involving the same operative facts and claims. Further, because LRFP is overseen by the ADH

and Board of Health, it is necessary to add the secretary of the ADH and members of the Board of

Health as defendants in their official capacity. See Ark. Code Ann. § 20-9-302(a). Adding these

defendants will not cause an undue burden because the facts applicable to the current Defendants

also apply to the new defendants. Further, these same government attorneys have represented

ADH defendants in prior cases in recent months addressing abortion regulations. Finally, the

Court finds that, due to the fact that the appeal was pending at the Eighth Circuit for more than

three years and the passage of time since Dr. Hopkins initiated this lawsuit, Proposed Plaintiffs




                                                  6
         Case 4:17-cv-00404-KGB Document 81 Filed 12/22/20 Page 7 of 7




should be allowed to update their already-pleaded facts to account for the current landscape of

abortion care in Arkansas.

               B.     Motion To Dismiss

       Pending before the Court is Defendants’ motion to dismiss the operative complaint (Dkt.

No. 21). As a practical matter, the Court addressed, and rejected, Defendants’ arguments in

support of dismissal in the Court’s preliminary injunction order (Dkt. No. 33, at 22-30). At this

stage, because the Court grants Proposed Plaintiffs’ motion to file a first amended complaint, the

Court denies as moot Defendants’ motion to dismiss the operative complaint (Dkt. No. 21).

       III.    Conclusion

       For good cause shown, the Court grants Proposed Plaintiffs’ motion for expedited leave to

file a first amended complaint (Dkt. No. 65). The Court directs Proposed Plaintiffs to file their

amended complaint by 5:00 p.m. on the date of this Order. The Court denies as moot Defendants’

motion to dismiss (Dkt. No. 21).

        So ordered this 22nd day of December, 2020.



                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                7
